DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants' arguments in the Response dated February 25, 2021 as part of the Request for Continued Examination directed to the rejection set forth in the Final Office Action dated October 2, 2020.  Claims 17-23 are pending in the application and subject to examination as part of this office action.

Specification
The abstract of the disclosure is objected to because it introduces new matter.  Applicant has amended the abstract to change the scope of the invention from “high payouts up to a hundred thousand to one” to “high payouts of at least a hundred thousand to one”.  Applicant states:
Fig. 1 to Fig.4 provide samples of jackpot wager payouts as little from 5 to 1 and up to a maximum jackpot-like payout of 100,000 to 1 with a Casino Advantage between 2.1% to 7.5%. When the little payouts are further reduced, the maximum payouts will increase beyond 100,000 to 1 and still keeping a positive Casino Advantage in the range of 2.1 to 7.5%, and. therefore the replacement of “up to a hundred thousand to one” with “of at least a hundred thousand to one” is justified.  (Response {p. 11])
Applicant’s reasoning of reducing the payouts, thereby increasing the payout, was not originally recited in the original specification.  Allowing the broadening of the payouts from “up to 100,000 to 1” to “at least 100,000 to 1” improperly changes the scope of the invention and is an improper incorporation of new matter.  Correction is required.  See MPEP § 608.01(b).
The amendment filed February 25, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall 
Paragraph [0006], [0016], [0020], [0023], and [0028] are improperly amended to change from “high payouts up to a hundred thousand to one” to “high payouts of at least a hundred thousand to one”.  As stated above with respect to similar wording in the abstract, amending the specification to include such language is improper.
Paragraph [0007] is amended to recite HOUSE 2021 is introduced in “association with the famous game BLACKJACK”.  The original specification recited HOUSE 2021 introduced a new game “JACKARAT”.  By applying HOUSE 2021 to BLACKJACK, applicant has introduced a new embodiment that was not originally recited.  Paragraph [0017] recites similar language.  The amendment is improper.
Paragraph [0007] is amended to recite that the scoring system of most popular table games, includes poker.  Poker was not originally recited as one of the most popular table games.  The amendment is improper.
Paragraph [0014] is amended to recite “The wager wins the Jackpot payout of at least 100,000 to 1 if the two pairs of cards are same suited, such as (3,6) & (4,5) or (1,8) & (2,7).”.  Applicant claims the clarifying sentence is included that the outcomes potentially can win a jackpot payout of at least 100,000 to 1.  As stated above, amending the specification to include “at least 100,000 to 1” is improper.  Furthermore, the examiner was unable to find support within the original submission with the dealer hand with respect to HOUSE 2021.  Paragraphs [0018] and [0026] recite similar language.  These amendments are improper.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17 recites “an Instant Jackpot Outcome, IJO” yet subsequently refers to “the Instant Jackpot Outcome, IJO” rather than using the acronym (i.e., “IJO”).  Applicant should either use the acronym or not; however the usage should be consistent throughout.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “suites” (line 2) should read “suits”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 17 recites “a jackpot-like payout of at least 100,000 to 1”, “a single or multiple sets of N entities”, “a multiple category Scoring System” “the Highest Score Outcomes, HSO”, “instant jackpot outcome, IJO”, and “odds less than 0.001%”.  The examiner was unable to locate support for these terms in the specification, as originally filed.  claims 18-23 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the odds” (line 2), “Whereas all the possible outcomes of E entities are rated within a multiple category Scoring System one of these categories consists of the Highest Score Outcomes, HSO” (lines 5-6), “Whereas an Instant Jackpot Outcome, IJO, of W entities, derived from the category HSO with odds less than 0.001%, is in effect” (lines 7-8), and “Whereas the wager is a loss if by exposing one or more entities there would be zero chance to form the Instant Jackpot Outcome, IJO” (line 12).  There is insufficient antecedent basis for these limitations in the claim.  Dependent claims 18-23 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 17 recites “N entities” (lines 2-3), “N defined symbols” (line 3), “E entities” (line 5), “W entities” (line 7), and “W exposed entities” (line 12).  It is unclear what N, E, and W refer to.  It is also not clear whether the N in “N entities” and the N in “N defined symbols” is the same.  By looking to claim 18, for example, it appears that “N entities” may refer to a deck of 52 cards.  It is unclear whether N may refer to the number of decks, the number of cards, or some other value.  Dependent claims 18, 20, and 22 recite similar language and introduce other letters claims 19, 21, and 23 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 17 recites “W entities” (lines 7 and 9).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “item bundles” a second time makes it unclear whether the two instances of “W entities” refer to the same claim element or different claim elements.  Dependent claims 18-23 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 17 recites “one or more entities” (lines 9 and 10).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “item bundles” a second time makes it unclear whether the two instances of “one or more entities” refer to the same claim element or different claim elements.  Dependent claims 18-23 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 18 recites “the use” (line 1), “the 52 standard playing cards” (line 2), “the Baccarat scoring system” (line 4), “the last digit” (line 6), and “the sum” (line 6).  There is insufficient antecedent basis for these limitations in the claim.  Dependent claim 19 inherits this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 18 recites “spot cards with numbers from ace to ten, jacks, queens and kings” (line 3).  An ace is not a numbered card in a standard 52 card deck.  Dependent claim 19 inherits this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 19 recites “the IJO pairs” (line 1).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 20 recites “the use” (line 1), “the 52 standard playing cards” (line 2), “the BlackJack scoring system” (line 4), “the spot cards” (line 3), “the number” (line 4), “the jacks, queens and kings” (line 4), “each of the aces” (line 5).  There is insufficient antecedent basis for claim 21 inherits this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 20 recites “a total score” (line 5) and “a score” (line 7).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Appropriate correction is required.  
Claim 22 recites “the use” (line 1), “the 52 standard playing cards” (line 2), “the BlackJack scoring system” (line 4), “the spot cards” (line 3), “the number” (lines 3-4), “the jacks, queens and kings” (lines 4), “each of the aces” (lines 4-5).  .  There is insufficient antecedent basis for these limitations in the claim.  Dependent claim 23 inherits this discrepancy by nature of their dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites:  
A method of awarding a jackpot-like payout of at least 100,000 to 1 to a wager placed by a participant to play against the odds in a casino type table game setup using a single or multiple sets of N entities, each entity represents one of N defined symbols, without the use of computers or processors and without affecting the simplicity and integrity of the game;
Whereas all the possible outcomes of E entities are rated within a multiple category Scoring System one of these categories consists of the Highest Score Outcomes, HSO;
Whereas an Instant Jackpot Outcome, I JO, of W entities, derived from the category HSO with odds less than 0.001%, is in effect;
Whereas two entities are exposed followed by one or more entities in sequence up to a total of W entities; Whereas the wager is a loss if by exposing one or more entities there would be zero chance to form the Instant Jackpot Outcome, IJO; and
Whereas the wager wins when the W exposed entities form the Instant Jackpot Outcome, IJO.
The examiner follows the two step-analysis, as described in MPEP 2106 (available at https://www.uspto.gov/web/offices/pac/mpep/s2106.html).  The following diagram is an overview of the steps involved.  

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 2A has been further divided into two prongs as shown in the following diagram.  

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Under prong 1 of step 2A, the examiner considers whether the claim recites an abstract idea, law of nature or natural phenomenon.  The term “abstract idea” is not interpreted as a layperson might.  Instead, the term “abstract idea” is interpreted as described in legal opinions by courts.  
According to MPEP 2106.04(a):
the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the 
The enumerated groupings of abstract ideas are defined as:
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I);
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
The present claims involve the summing of values of cards and therefore fall in the category of mathematical concepts.  The present claims also relate to the placing of wagers and playing a game of chance.  Furthermore, gaming is a highly regulated industry creating legal obligations between game providers and players.  The claims, therefore, fall in the category of certain methods of organizing human activity in the subcategories of fundamental economic principles or practices; commercial or legal interactions; managing personal behavior or relationships or interactions between people.  Finally, the game is carried out by people, therefore the steps are carried out in the human mind where, presumably, a dealer and a player interact in following the rules, scoring the cards, and comparing the cards to the winning and losing outcomes.  The claims, therefore, fall under the category of mathematical concepts, certain methods of organizing human activity and mental processes.  Accordingly, the claims recite an abstract idea.  
Under prong 2 of step 2A, the examiner considers whether the additional elements in the claims integrate the abstract idea into a practical application.  To do so, the examiner looks to the following exemplary considerations, looking at the elements individually and in combination:  
• an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 

• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
• an additional element effects a transformation or reduction of a particular article to a different state or thing; and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the steps, the claims recite a single or multiple sets of entities or cards.  The additional elements do no integrate the judicial exception into a practical application.  In particular, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The claims explicitly do not use computers or processor.  The additional elements do not implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  In fact, the game is not played with any machines at all.  The additional elements do not effect a transformation or reduction of a particular article to a different state or thing.  That is, the cards remain the same throughout game play.  The additional elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  There is no connection of a technology or technical environment.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Finally, under step 2B, the examiner evaluates whether the additional elements:

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recite a single or multiple sets of decks of cards.  A "standard" deck of playing cards is well-known and accepted (Pao, US 2015/0339892 A1 [0040]).  
As such, the additional elements recite only elements that are well-understood, routine, and conventional in the field.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  As a result, the claims are not directed to patent eligible subject matter.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 17 is rejected 35 under U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kirkutis, US 2007/0167206 A1 (hereinafter Kirkutis).
Regarding Claim 17 (New):  Kirkutis discloses a method of awarding a jackpot-like payout of at least 100,000 to 1 to a wager placed by (Kirkutis, 1 Place Side Bet of $1; 3.c Jackpot hand. Two Jack  21s where Jacks are suited and are the same suit as the suited Aces (requires suited aces) Payout = $100,000 [Table 1]) a participant (Kirkutis, the making of a side bet in the game of Blackjack where the player making the side bet [0031]) the odds in a casino type table game setup using a single or multiple sets of N entities (Kirkutis, this side bet game begins with the player's goal of being dealt two aces; these aces can be unsuited (which would require a minimum of one deck) or suited (which would require a minimum of two decks). In either case, there is no maximum number of decks [0032]), each entity represents one of N defined symbols (Kirkutis, play blackjack with six standard decks of cards [0047]), without the use of computers or processors and without affecting the simplicity and integrity of the game (Kirkutis, this invention relates to Blackjack-style games and more particularly to methods for playing live ... Blackjack-style games with an optional side wager incorporating a bonus or Jackpot feature [0003]);
Whereas all the possible outcomes of E entities are rated within a multiple category Scoring System one of these categories consists of the Highest Score Outcomes, HSO (Kirkutis, 3.c Jackpot hand. Two Jack  21s where Jacks are suited and are the same suit as the suited Aces (requires suited aces) [Table 1]);
Whereas an Instant Jackpot Outcome, IJO, of W entities, derived from the category HSO with odds less than 0.001%, is in effect (Kirkutis, 3.c Jackpot hand. Probability = .000000387 [Table 1]);
Whereas two entities are exposed followed by one or more entities in sequence up to a total of W entities (Kirkutis, 2 1st two cards dealt [Table 1]); 

Whereas the wager wins when the W exposed entities form the Instant Jackpot Outcome, IJO (Kirkutis, 3.c Jackpot hand. Two Jack  21s where Jacks are suited and are the same suit as the suited Aces (requires suited aces) $100,000 [Table 1]).

There are no prior art rejections against dependent claims 18-23.

Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive. 
With respect to the rejections under 35 USC 101, applicant states:  
Independent claim 17 is not directed to a set of rules for conducting a game, nor appending conventional steps, like changing rules of a game, such as a variation of the Blackjack game, or introducing of a computer or software into the claims, but it is representing an inventive concept to make the transformation from the abstract idea into a patent-eligible invention.  (Response [p. 16])
The examiner disagrees.  
One of ordinary skill, looking at the limitations recited in claim 17 (and the dependent claims) would recognize the limitations as describing the process of the game.  A wager is placed, cards are dealt, and evaluated using a scoring system.  If the cards result in a win, the player wins.  Otherwise, the player loses.  
Applicant states that the claims “represent[ ] an inventive concept to make the transformation from the abstract idea into a patent-eligible invention.  While the claims may 

Next, applicant states “claim 17 is not a statement of law of nature or just an abstract idea but is an inventive process” (Response [p. 16]).  Under prong 1 of step 2A, the question is whether the claims recite an abstract idea, law of nature or natural phenomenon.  Applicant skips the analysis and goes straight to a conclusion.  In the present instance, the claims are clearly not directed to a law of nature of a natural phenomenon.  However, the claims are directed to an abstract idea (under prong 1 of Step 2A) as mathematical concepts, certain methods of organizing human activity and mental processes, as discussed above.  

Applicant states “Step 1 should lead and direct us already that claim 17 qualifies as patent-eligible subject matter. When viewed as a whole, the eligibility of claim 17 is self-evident under 35 USC 101, (pathway A).” (Response [p. 17]).  
If applicant means that the claims are directed to one of the four statutory categories under step 1, the examiner agrees.  The diagram included above in the rejection under 35 USC 101 shows a detour avoiding the analysis under steps 2A and 2B.  For purposes of efficiency in examination, examiners may use a streamlined eligibility analysis (Pathway A) when the eligibility of the claim is self-evident (see MPEP 2106.06).  However, if there is doubt as to whether the applicant is effectively seeking coverage for a judicial exception itself, the full eligibility analysis (the Alice/Mayo test described in MPEP § 2106, subsection III) should be conducted to determine whether the claim integrates the judicial exception into a practical application or recites significantly more than the judicial exception.  In the present case, it is not self-evident to the examiner that the present claims are patent eligible.  The results of the streamlined analysis will always be the same as the full analysis, in that a claim that qualifies as 

This leads to prong 1 of step 2A.  Here, applicant sates:
However, if examiner decides that the subject matter of claim 17 is falling within a judicial exception “abstract ideas”, then in step 2A, prong one, examiner will conclude that the claim, as a whole, does not just recite a judicial exception, and can’t just or only be enumerated under the three USPTO groupings of subject matter that is considered as abstract idea which are; a) mathematical concepts and relationship, formula and equations, b) certain methods of organizing human activities, fundamental economic and principle, and c) mental process, concepts performed in the human mind. Examiner will conclude therefore that claim 17 qualifies as eligible subject matter, under 35 USC 101 (pathway B).  (Response [p. 17])
Applicant appears to be slightly confused about the analysis.  Under prong 1 of step 2A, the claims were found to be directed to one of the judicial exceptions.  In this case, an abstract idea.  Once it has been determined under prong 1 of step 2A that the claims recite a judicial exception, this cannot be undone.  

Under prong 2 of step 2A, the claim is evaluated to determine whether the additional elements in the claims integrate the abstract idea into a practical application.  That is, while the claims include a judicial exception, the claims may recite elements in addition to the abstract idea that integrate the abstract idea into a practical application.  With respect to prong 2 of step 2A, applicant states:
However, if examiner decides that claim 17 does not pass Step 2A, prong one, i.e. that the claim just and only recites a judicial exception, then the claim will pass Step 2A, prong two, since the additional elements integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea. The elements of the claim, considered both individually and as “an ordered combination”, transform the nature of the claim into a patent-eligible application. Examiner should conclude that the elements prescribed before, i.e. the jackpot payout of at least 100,000 to 1 in a table game setup without affecting the simplicity and integrity of the table game and without the use of computers and data processors, the HSO, N, W and IJO add enough to the claim to render it patent-eligible. Examiner would conclude that claim 17 is not directed to a judicial exception and therefore qualifies as eligible subject matter under 35 USC 101 (pathway B).  (Response [p. 17])


Finally, under step 2B, applicant argues:
And finally, in the very unlikely situation, if examiner decides that claim 17 does not pass Step 2 A, prong two, i.e. the claim is directed to a judicial exception, (the additional elements do not integrate the abstract idea into a practical application), then the examiner will conclude, under Step 2B, that the claim has an inventive concept sufficient to transform the claimed subject matter into a patent-eligible application of the abstract idea. The introduction of the “jackpot-like winnings” concept, which is quite popular and attractive in slot/video machines, to the table game setup, without affecting the simplicity and integrity of the table game and without the use of computers and data processors, the introduction of N, HSO, W and IJO in association with the set of entities supply a sufficiently inventive concept. Indeed the claims recite additional elements that amount to significantly more than the abstract idea judicial exception, and therefore qualify as eligible subject matter under 35 USC 101 (pathway C).  (Response [p. 17])
In the present case, the additional elements (not the abstract idea) are well-understood, routine, and conventional.  
As such, the examiner is forced to conclude that the present claims are not directed to patent eligible subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/            Primary Examiner, Art Unit 3715